Citation Nr: 1512336	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for psychiatric disability, to include as secondary to service-connected pleurisy.  

4.  Entitlement to service connection for low back disability, to include as secondary to service-connected pleurisy.

5.  Entitlement to service connection for disability manifested by low blood pressure, to include as secondary to service-connected pleurisy.  

6.  Entitlement to a rating in excess of 10 percent for pleurisy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In November 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, low back disability, and disability manifested by low blood pressure; and the issue of entitlement to a rating in excess of 10 percent for pleurisy; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current psychiatric disability, diagnosed as anxiety, is reasonably shown to be related to service and to his service-connected pleurisy.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome of the claim for service connection for psychiatric disability detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran's service treatment records show that in October 28, 1966, while serving aboard the USS Rockbridge, he came to sick bay requesting to be seen by a psychiatrist.  He reported that he was experiencing a family problem and complained of bad dreams.  On October 31, 1966, he was seen for follow-up in the medical department at the Boston Naval Shipyard.  The evaluating practitioner indicated that he did not feel that the Veteran required a neuropsychiatric evaluation.  He recommended mild tranquilization and free access to the sick bay for supportive treatment.  Additionally, the practitioner indicated that the Veteran should be encouraged to make full use of liberty.  Librium was prescribed.  

Post-service medical evidence includes an April 1993 private progress note indicating that the Veteran was seen for evaluation of chest pains and shortness of breath.  He reported that in 1971 or 1972, he had started having problems with his breathing, occasionally having episodes of increased frequency and sometimes feeling tight or short of breath.  He also sometimes felt weak and light-headed and weak in the knees.  The evaluating physician suspected that the shortness of breath may have been hyperventilation.  Private treatment records also show that the Veteran has been treated for depression and anxiety beginning at least as early as 2007.  

Also, at an August 2007 VA examination, the examiner diagnosed the Veteran with anxiety disorder, not otherwise specified.  The examiner then indicated that it was less likely than not that this disorder was caused by or a result of the Veteran's service-connected pleurisy.  However, the examiner commented that based on the Veteran's self-report, his anxiety appeared to be due to a combination of guilt about his role in Vietnam, worry about developing cancer due to pain on his side (which has been attributed to his service-connected chest disability) and financial concerns.  Thus, despite the examiner's ultimate conclusion (which was not supported by any specific rationale), his specific commentary tends to support a finding that the Veteran's current anxiety is at least in part directly related to service (i.e. the guilt concerning Vietnam service) and secondarily related to his service-connected chest disability.  Additionally, there is no medical evidence to the contrary (i.e. medical opinion evidence actually tending to indicate that the current anxiety is not related to service or to the service-connected chest disability).  Further the Board finds no basis in the record to find not credible the Veteran's report concerning the basis for his current anxiety (and the service treatment records do indicate that he served aboard one ship, the USS Valley Forge, which was involved with delivering Marines to Vietnam, the duty for which the Veteran has expressed guilt).  Moreover, the October 1966 service treatment records showing at least one instance of the Veteran experiencing a significant level of anxiety during service provide additional support for his claim.  Consequently, resolving reasonable doubt in his favor, the Veteran is shown to have a current psychiatric disability at least partially related to his military service and to his service-connected chest disability.  Accordingly, service connection for psychiatric disability is warranted.   38 C.F.R. § 3.102, 3.303, 3.310.     


ORDER

Service connection for psychiatric disability is granted.  


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than deciding, the remaining claims, but such action is necessary to ensure the record is complete and the Veteran is afforded every possible consideration. 

The RO issued a statement of the case in June 2010.  Subsequently, it received additional evidence pertinent to the Veteran's claims prior to the claims file being transferred to the Board for appellate review in November 2014.  There is no indication that this evidence has been reviewed by the RO in the context of the instant appeal, as neither the electronic claims file nor Virtual VA file appears to contain a subsequent supplemental statement of the case (SSOC).  This review with issuance of an SSOC must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014.  Consequently, a remand is necessary to effectuate this process.

Also, in regard to the claim for increase for pleurisy, the Veteran has testified that this disability has worsened since his last VA examination in March 2007.   As such, he must be afforded an opportunity to undergo a contemporaneous examination to assess the current level of impairment produced by the pleurisy.  Prior to affording him the examination, the AOJ should obtain all outstanding VA treatment records dated since October 2009.  Additionally, the AOJ should ask the Veteran to identify any recent non-VA sources of treatment or evaluation he has received for pleurisy, hearing loss, tinnitus, low back disability and low blood pressure and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records dated since October 2009. 

2.  Ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for chest disability, hearing loss, tinnitus, low back disability and disability manifested by low blood pressure and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  Thereafter, schedule the Veteran for a VA examination to evaluate the current level of severity of his service-connected pleurisy.  The entire claims must be made available to the clinician for review.  All indicated studies must be performed and all pertinent clinical findings recorded in detail.  

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal based on all the evidence of record.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


